Citation Nr: 0812037	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  06-09 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome, to include as secondary to service-connected 
myofascial pain syndrome and sleep apnea.

2.  Entitlement to service connection for degenerative disc 
disease of the cervical spine, thoracic spine and lumbar 
facet disease (also claimed as cervical spondylosis), to 
include as secondary to service-connected myofascial pain 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1972 to 
January 1993.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Decatur, Georgia, which, inter alia, denied service 
connection for chronic fatigue syndrome and degenerative disc 
disease of the cervical spine, thoracic spine and lumbar 
facet disease (also claimed as cervical spondylosis) with 
pain and limitation of motion.  

The issue of service connection for degenerative disc disease 
of the cervical spine, thoracic spine and lumbar facet 
disease (also claimed as cervical spondylosis) is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no competent medical evidence showing the veteran 
has chronic fatigue syndrome that is related to service or is 
a result of, or proximately due to, his service-connected 
myofascial pain syndrome or sleep apnea.


CONCLUSION OF LAW

Chronic fatigue syndrome was not incurred in, or aggravated 
by, active military service, and is not proximately due to, 
or aggravated by, service-connected myofascial pain syndrome 
or sleep apnea.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2007).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the AOJ.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VA duty to notify has not been satisfied with 
respect to instructing the veteran to provide any evidence in 
his possession that pertains to the claim.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the Veterans 
Claims Assistance Act of 2000 (VCAA) and VA's uniquely pro-
claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, supra.

In this case, the Board finds that the notice error(s) did 
not affect the essential fairness of the adjudication because 
the September 2003 letter informed the veteran of the types 
of evidence that would help VA make its decision and that it 
was his responsibility to make sure that VA received all 
requested records that were not in the possession of a 
federal department or agency. 

The veteran has claimed that his chronic fatigue syndrome is 
secondary to his sleep issues and chronic pain.  The veteran 
is service-connected for sleep apnea and myofascial pain 
syndrome.  The Board acknowledges that he did not receive 
notice of what needs to be shown to substantiate a claim on a 
secondary basis.  However, as the veteran does not have a 
diagnosis of chronic fatigue syndrome, service connection 
would not be warranted and, therefore, additional efforts to 
assist or notify him in accordance with VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service medical records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the record.   The 
appellant was afforded VA medical examinations in November 
2003.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

The veteran contends that he has chronic fatigue syndrome as 
secondary to chronic pain and sleep disorder, and that it 
should therefore be service-connected. 

In the present case, service medical records show that the 
veteran was seen in November 1988 with reports of feeling 
run-down and tired all the time.  It was noted that the 
veteran was in the middle of a sleep apnea study.  However, 
there is no record of in-service treatment for, or diagnosis 
of, a chronic fatigue syndrome.    

An October 2002 private medical record shows that the veteran 
was assessed as having fatigue.  

A November 2003 VA examination report for infectious, immune 
and nutritional disabilities shows that the veteran claimed 
to have a history of chronic fatigue syndrome secondary to 
chronic pain and sleep disorder, and that these symptoms had 
become worse over the previous 12 months.  A thyroid 
stimulating hormone (TSH) test was performed by his private 
physician which he said was in the normal range.  The veteran 
also had sleep apnea for which he used a C-PAP machine but 
had not had any recent sleep studies performed.  He related 
that he had to take naps several times per day approximately 
three times per week.  While at work, he went to his car 
during his lunch hour to nap and had at times stopped on this 
drive home to nap.  He stated that he seemed unable to catch 
up on his sleep and was constantly tired.  The veteran was on 
Fentanyl patches at 50 milligrams every three days for the 
previous two years at which time he was taken off Lortab 
tablets that he had required for four years.  He had been on 
Topirimate at 25 milligrams twice a day and was started on 
Paxil 20 milligrams per day for anxiety.  He reported to the 
examiner that he took Ultracet two tablets three to four 
times per week and Soma three to four times per week for 
breakthrough pain related to his cervical pain, low back and 
right hip pain.  He stated he had poor sleep hygiene and, if 
he was able to sleep through the night, woke at four-thirty 
in the morning and other nights woke from two to three times 
on two hour intervals.  He related this to his back or neck 
pain or muscle spasms.  He used Ambien to help him sleep and 
stated that he had previously been given Doxepin, but that 
had caused him to be too groggy.  He related no variation 
over the previous 12 to 18 months in this chronic fatigue 
state.  The examiner noted that no infectious disease workup 
such as Epstein-Barr titers or other studies had been 
performed.  The veteran stated he did have occasional night 
sweats, approximately two to three times per week, and that 
twice per month he had drenching sweats when he woke up.  He 
reported no nausea, diarrhea or abdominal cramps.  

Upon examination, the veteran's weight was essentially 
unchanged from usual and there was no evidence of 
malnutrition or vitamin deficiency.  He was alert and 
oriented times four and provided a good history.  The 
examiner opined that there was not sufficient data to support 
a diagnosis of chronic fatigue syndrome.  The examiner noted 
that the veteran had a known history of myofascial pain 
syndrome involving the cervical and lumbar region.  He also 
had a history of sleep apnea which can be, and is known as, a 
cause of chronic daytime fatigue with requirement of naps.  
In addition, medical therapy with narcotics can cause 
episodes of and/or presence of constant fatigue.  

There is no competent medical evidence in the record that 
shows that the veteran has a current diagnosis of chronic 
fatigue syndrome.  While a private examiner assessed the 
veteran as having fatigue, there was no diagnosis chronic 
fatigue syndrome.  The VA examiner indicated that there was 
not enough evidence of chronic fatigue syndrome to support a 
diagnosis.  Without medical evidence that proves the 
existence of a current disability, the nexus requirement has 
not been met.  Grottveit, supra.  In the absence of in-
service treatment and competent medical evidence linking a 
disorder to service, additional development is not warranted.  
See Wells, supra.  Thus, the preponderance of the medical 
evidence is against service connection for chronic fatigue 
syndrome.  Accordingly, the service-connection claim for 
chronic fatigue syndrome is denied.  

The veteran has claimed that he has chronic fatigue syndrome 
that is related to his service-connected sleep and pain 
disabilities.  In terms of the veteran's own statements, he, 
as a layperson, with no apparent medical expertise or 
training, is not competent to comment on the presence or 
etiology of a medical disorder.  Rather, medical evidence is 
needed to that effect.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Since the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for chronic fatigue syndrome, as secondary 
to his service-connected myofascial pain syndrome and sleep 
apnea, is denied.


REMAND

The veteran filed a claim for service connection for cervical 
disc disease/lateral spondylosis, thoracic disc disease and 
lumbar facet disease in July 2003.  Through his 
representative, in March 2006, the veteran contended that his 
degenerative disc disease of the cervical spine, thoracic 
spine and lumbar facet disease (also claimed as cervical 
spondylosis) could be secondary to his service-connected 
myofascial pain syndrome.  Thus, in the interests of judicial 
economy and avoidance of piecemeal litigation, the service 
connection claim shown on the title page has been amended to 
reflect the veteran's desire to pursue secondary service 
connection. Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001).
 
As an initial matter, this case must be remanded to comply 
with VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
The RO did not inform the veteran about what he would need to 
show to establish service connection on a secondary basis due 
to aggravation.  When aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation. Allen v. Brown, 
7 Vet. App. 439 (1995). 38 C.F.R. § 3.310 (2007).  The 
veteran must be provided with this notice.

The duty to assist includes obtaining medical records and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  

It appears from the evidence of record that the veteran is 
undergoing continued treatment for his cervical, thoracic and 
lumbar spine conditions.  On remand, VA should obtain any 
missing medical records showing treatment for the veteran's 
spine disorders.  

The veteran contends that his back disabilities began to 
manifest during service, or that they are being aggravated by 
his service-connected myofacsial pain syndrome.  

Service medical records show that the veteran received 
ongoing treatment for neck and back pain throughout service, 
and that he was diagnosed with myofacsial pain syndrome.  
January 1992 in-service x-rays showed a normal cervical, 
thoracic and lumbar spine.

October 1999 post-service private medical records show a 
diagnosis of lumbar facet disease.  May 2000 private medical 
records reflect a diagnosis of cervical disc disease and 
lumbar disc disease.  September 2000 private medical records 
reflect diagnoses of cervical spine and lumbar spine 
degenerative disc disease.  A December 2001 private magnetic 
resonance imagine (MRI) study of the cervical spine shows 
mild spondylosis with associated disc bulge which caused some 
mass effect on the thecal sac, narrowing the cerebrospinal 
fluid (CSF) ventral to the cord at C4-7.  April 2002 private 
medical records show that the veteran underwent a cervical 
branch block procedure.  

A November 2003 VA spine examination report shows that the 
examiner diagnosed cervical disc disease with symptomatology 
consistent of myofascial pain syndrome and chronic low back 
pain with presence of lumbar facet disease and findings 
suggestive of presence of mysofascial pain syndrome involving 
the lumber spine.  The examiner opined that the current 
symptomatology of myofascial pain syndrome involving the 
cervical and lumbar regions are the same presentation as he 
exhibited during his active duty service.  The examiner noted 
that referring to the Harrison's copyright in 2001 and 2003, 
the symptomatology of myofascial pain syndrome are consistent 
with his presentation including the intermittent muscle 
twitches and intermittent numbness in the lateral deltoid to 
the outside of the arm and into the ulnar distribution.  

On remand, the veteran should be afforded an orthopedic 
examination by an examiner who has reviewed the veteran's 
extensive in-service and post-service treatment history for 
his back.  The examination report should clearly indicate the 
current diagnosis of the veteran's cervical, thoracic and 
lumbar spine conditions.  In addition, the examiner should 
provide an opinion as to whether each spine disorder 
diagnosed is etiologically related to his time in service.  
If arthritis is diagnosed, the examiner should indicate 
whether it manifested to a compensable degree within one year 
of the veteran's separation from service.  The examiner 
should also opine whether the veteran's service-connected 
myofascial pain syndrome is aggravating his current cervical, 
thoracic or lumbar spine disorders beyond the natural 
progression of each disorder.  See Allen, supra.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2007) and 
38 C.F.R. § 3.159 (2007).  In particular, 
VA must send the appellant a corrective 
notice pursuant to 38 C.F.R. § 3.310 
(2007), that informs the veteran of the 
evidence required to establish a 
secondary service connection claim on the 
basis of aggravation.  

The claims file must include 
documentation that VA has complied with 
VA's duties to notify and assist a 
claimant.

2.  The AOJ should ask the veteran to 
identify all health care providers that 
have treated him for his spine disorders.  
The AOJ should attempt to obtain records 
from each health care provider he 
identifies that might have available 
records.  If records are unavailable, 
please have the provider so indicate.  

3.  After completion of 1 and 2 above, 
the AOJ should make arrangements for the 
veteran to be afforded an orthopedic 
examination, by an appropriate 
specialist, to ascertain the correct 
diagnosis of the veteran's cervical, 
thoracic or lumbar spine disorders and 
the etiology of these disorders.  All 
indicated tests or studies deemed 
necessary for accurate assessments should 
be done.  The claims file, this remand 
and treatment records must be made 
available to the examiners for review of 
the pertinent evidence in connection with 
the examinations, and the report should 
so indicate.  

The orthopedic examiner should offer an 
opinion as to whether the veteran has 
cervical, thoracic or lumbar spine 
disorders that are separate and distinct 
from his service-connected myofascial 
pain syndrome and, if found, (1) whether 
it is at least as likely as not (50 
percent or more probability) that his 
cervical, thoracic or lumbar spine 
disorders are etiologically related to 
his time in service, and, if arthritis is 
found, whether it manifested within one 
year of his separation from active duty 
in January 1993, (2) whether it is at 
least as likely as not (50 percent or 
more probability) that his cervical, 
thoracic or lumbar spine disorders are 
proximately due to, or the result of, the 
veteran's service-connected myofascial 
pain syndrome; and (3) whether it is at 
least as likely as not (50 percent or 
more probability) the veteran's 
myofascial pain syndrome has aggravated 
or accelerated his cervical, thoracic or 
lumbar spine disorders beyond their 
natural progression.   

The examiner must reconcile any 
contradictory evidence in the claims file 
regarding the etiology of the veteran's 
disorders.  If the etiology of the 
diagnosed disorders is attributed to 
multiple factors/events, the examiner 
should specify which symptoms/diagnoses 
are related to which factors/events.  The 
examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.
 
4.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim for service connection for 
degenerative disc disease of the cervical 
spine, thoracic spine and lumbar facet 
disease (also claimed as cervical 
spondylosis), to include consideration of 
the claim on the basis of aggravation 
under the holding reached in Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  If 
any determination remains unfavorable to 
the appellant, he and his representative 
should be provided with a supplemental 
statement of the case that includes 
38 C.F.R. § 3.310 (2007).  The veteran 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further review.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
appellant's claim.  No action by the appellant is required 
until he receives further notice; however, the veteran is 
advised that failure to cooperate by reporting for the 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2007).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


